 LEGGElT AND PLATT, INC.Leggett and Platt, Inc. and General Drivers, SalesDrivers, Warehousemen and Helpers Local No.245, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 17-CA-7180 and 17-RC-7994June 24, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 24, 1977, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.While we agree with the Administrative LawJudge's finding that many of the statements con-tained in Respondent's letters, and in Tate's preelec-tion speech exceeded the bounds of permissiblecampaign propaganda and violated Section 8(a)(1) ofthe Act, we disagree with two of his findings. Thus,we disagree with the Administrative Law Judge'sfinding that Respondent violated Section 8(aXl) andengaged in objectionable preelection conduct byasking its employees to campaign against the Union,by soliciting them to vote "No," and by requestingthat they solicit other employees to vote "No." Sincethese requests and solicitations were generally madeto all employees through the indirect and ratherimpersonal medium of a form letter, rather thandirectly to selected employees by their supervisors,we find that they were no more than customarycampaign statements and did not reasonably tend tocoerce the employees or interfere with their freechoice in the election. We also disagree with theAdministrative Law Judge's finding that Respon-dent, by its June 11 letter, unlawfully implied that itwould close the plant if the employees selected theUnion to represent them. As more fully set forth inthe Administrative Law Judge's Decision, the June11 letter merely decried the fighting between employ-ees caused by the union campaign and noted that as230 NLRB No. 68a result of such fighting production had declined. Itwarned that if production continued in that trend,while costs remained up, the plant could close forthat reason. It also warned that "fight we will, if themajority vote ... Teamsters Union in here and theytry to dictate wages, hours and working conditions."These statements, in our view, fall short of an impliedthreat to close the plant if the employees select theUnion to represent them. At most, the letterindicated that Respondent could close the plant ifproduction declined while costs remained high andthat Respondent intended to "fight" if the Uniontried "to dictate" to Respondent rather than negoti-ate with it the wages, hours, and working conditionsthe employees would receive.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent, Leggett and Platt, Inc., Springfield, Missouri,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as modified below:1. Delete paragraphs l(b) and (h) and reletter thesubsequent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election in Case17-RC-7994 be, and it hereby is, set aside, and that asecond election be conducted by the RegionalDirector for Region 17 pursuant to the following:[Direction of Second Election and Excelsior foot-note omitted from publication.]CHAIRMAN FANNING, concurring and dissenting:I would affirm the Administrative Law Judge'sDecision in its entirety.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to refuse to bargain ingood faith and to take legal steps through an463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorney to reduce wages and benefits if a unionwins a Board election.WE WILL NOT threaten to refuse to sign acontract with a union under present conditions.WE WILL NOT promise employees that if theyvote against a union in a Board election we willmake beneficial changes in their conditions ofemployment within 1 year.WE WILL NOT promise employees a betterchance of obtaining benefits without the presenceof a union in the plant.WE WILL NOT promise employees a raise if theyvote "NO" in a Board election.WE WILL NOT interrogate employees as to howthey intend to vote in a Board election by askingthem to report to management that they intend tovote "NO."WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed in Section7 of the Act.All our employees are free to become or remainmembers of General Drivers, Sales Drivers, Ware-housemen and Helpers, Local No. 245, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, orany other labor organization.LEGGETT AND PLATT,INC.DECISIONABRAHAM FRANK, Administrative Law Judge: Thecharge in this consolidated case was filed on June 23,1976,1 and the complaint, alleging violations of Section8(a)(1) of the Act, issued on August 9. The hearing washeld on October 14 at Springfield, Missouri. The GeneralCounsel and the Respondent have filed briefs, which havebeen considered.The Respondent, a Missouri corporation, is engaged inthe manufacture of wood products at its facility located at4654 W. Maple, Springfield, Missouri. In the course andconduct of its business the Respondent annually purchasesgoods and services valued in excess of $50,000 directlyfrom sources located outside the State of Missouri andannually sells goods and services valued in excess of$50,000 directly to customers outside the State. TheRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The Charging Party, hereinafter called the Union, is alabor organization within the meaning of the Act.The complaint alleges that in letters to its employees,dated May 10 and June 11, respectively, prior to theelection of June 17, the Respondent interrogated itsemployees concerning their union sympathies, threatenedemployees with loss of benefits if the Union won theelection, and promised additional benefits if the employeesrejected the Union. The same conduct formed the basis ofthe Union's Objection to the Conduct of the Election. Thetwo cases were consolidated by the Regional Director forpurpose of hearing on August 11.The Union's petition was filed on April 7. On May 10Respondent sent the first of two letters to its employees inthe proposed bargaining unit on the letterhead of Leggettand Platt and over the signature of Plant Manager IvanHoldren. The letters, which follow, had been discussedwith Respondent's attorney, John Tate, and certainchanges were made in accordance with his legal advice:May 10, 1976FELLOW EMPLOYEES:While I am Manager of the Plant I am willing tolisten and give real consideration to any gripe andcomplaint of any employee in the company. Really it isin this way I learn what we need to do to improve. But Iwill tell you something else. If anyone or any uniontries to tell me what I have got to do, then they can gojump! If that happens I will turn all union dealings overto our attorney to negotiate. We will see then who cando the best job.I will tell the government, the labor union, you oranybody else that I will obey the law but no one isgoing to force me to agree to anything I figure is not inthe best interest of this company. I have been hereawhile. I remember the cases of McBee with its longunion troubles and finally shutting down and itsworkers losing all of their seniority and, in fact, theirjobs and had to start all over again, just like they did atthe Ramey Supermarket grocery chain.It is unfortunate in those cases that it was not theunion leaders who suffered. It was the poor people whobelieved the promises of the union leaders. Obviously, Icannot perdict what would happen in negotiations atthis company, but I do think all employees need to bereminded that in spite of what the Teamsters say and inspite of what they did somewhere else in some othertown, I would not negotiate. Our lawyer would do thatand in negotiations he has the legal power to take awaywages or reduce pay, holidays and benefits. No one canpredict what the results would be or, indeed, if acontract would be signed at all. Of course, you noranyone else has to stay here so when the Teamstersstrike, if they ever did, you could just quit, but thatseems to be a poor choice for most of us who need towork. Most of us know that I am new in this job. I wantand I'm asking for a year to show what I can do. I havea number of ideas for changes but you know that withthe union elections scheduled for June 17th I cannottell you what those plans are or make any changes orpromises. They say that would be illegal.I do want your support. I am asking you to vote"NO"- to tell me you are going to vote "NO" -to tellyour friends and coworkers you are going to vote"NO." It is up to you, but I do hope you will do whatI All dates are in 1976 unless otherwise indicated.464 LEGGElT AND PLATT, INC.you can to get everyone to vote "NO" to the Teamstersso we can all join hands (not fight) and work togetherto make the changes we feel we can and should make.I am seeking your outward and affirmative supportfrom now on for at least a year.Thanks -and we will continue to stay in touch withyou."Sincerely,LEGGETI AND PLATE, INC.Ivan HoldrenManagerYou also have my word that no one will be firedbecause he signed a union card or worked for theunion. I want to prove to those people also that joininga union was unnecessary -again thanks.On June 11 Respondent sent its second letter to theemployees in the proposed bargaining unit:June 11, 1976FELLOW WORKERS AND FAMILIES:I know I am not the smartest guy in the world but itjust doesn't make sense to have us fighting each othereven in a campaign. You can see what has happened toour production. It has been on a steady decline the pastfew weeks and our costs have remained high. You and Iboth know that if production gets too low, the plant isclosed for that reason.A good part of our working hours are spent togetherand it is not right that we have little groups fightingeach other in the plant, while outsiders stand back towatch the fun.But fight we will, if the majority vote, what I believeis recognized as the crime infested Teamster's Union inhere and they try to dictate wages, hours and workingconditions. NO WAY! Everyone can strike but no onecan force me or our negotiator to act contrary to whatwe consider lawfully good business judgment. TheUnion tried that with Royal McBee and Ramey'sMarket, didn't they?Some of you signed cards before you understood allthe facts. I can understand that. That will not be heldagainst anyone. No one has to be afraid of their jobbecause they signed a card. The NLRB protects youagainst that and they are as near as your telephone toKansas City, Missouri.Since Jim has been promoted into Sales and I havetaken over this job, I could not legally make anychanges at all in wages, hours or working conditions,but when the majority of you vote NO UNION onJune 17th, I can go to bat for the changes I would liketo make.A few of you have indicated you do not have muchinterest either way. I believe all of you should, and ifyou want to stop the Teamsters from being able to callthe whole plant out on strike, you had better do yourbest to see that the people with whom you work, joinyou in voting NO UNION.If things have not changed, to suit you in a year, youcan vote in the Woodworker's Union, the TeamstersUnion or whoever you want, but I do not think I ambeing unreasonable for myself or you to suggest thatstarting right now, you do all you can to get everybodyto vote NO UNION next Thursday.Sincerely,LEGGETT AND PLATT, INC.Ivan HoldrenPlant ManagerDuring the course of the hearing additional evidence wasadduced with respect to the Respondent's conduct immedi-ately prior to the election. While the complaint does notallege such conduct to be unlawful, it was fully litigatedand is closely related to the allegations of the complaint. Ihave therefore considered such evidence on its merits.On June 16 about 9 or 9:30 a.m. Respondent held ameeting to offer its views on the election scheduled for 11 Ior 11:30 the next morning. Employees were required toattend and were paid at an hourly rate for their time. Themeeting lasted about one-half hour. Holdren, JamesLindsay, the personnel manager, and Tate were present.Tate held Respondent's letters of May 10 and June 11 up inhis hand and asked if everyone had received copies. Tatespoke for the Respondent as an expert in labor relations.He made it clear that he was highly skilled in negotiationsof this type and that he would negotiate for the Respon-dent in the event the Teamsters won the election. Hereminded them that in negotiations the parties did not startfrom the status quo. The employees would not necessarilykeep their current salaries; their salaries could go lower orhigher. In answer to a question as to how long negotiationslasted, he said that he had been in one negotiation for 10years, but usually they didn't take that long. Withoutstating that he would close the Respondent's plant inSpringfield, Tate told the employees that he was themanagement negotiator for two plants that had closed afterthe advent of a union. One plant was a steel mill inMissouri and the other a Leggett and Platt plant inHominy, Oklahoma. In those cases Tate had counseledmanagement not to lay the employees off because businesswas slow, but to wait until the Union called a strike, whichit did, and then the plant closed. (At the time of the hearingthe Leggett and Platt plant had since reopened and wasfunctioning.) Tate told the employees that if they wantedbenefits the better approach was to ask Holdren orsomeone in authority rather than having the Teamsters inthe plant. Graphically illustrating how the Respondentviewed bargaining with the Teamsters, Tate grabbed an465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee and said, "Give me a cup of sugar, you son-of-a-bitch."2 Tate told the employees, in effect, that he wouldnot sign a contract with the Teamsters Union underpresent conditions.3At or about 5:30 p.m. on June 16 Lindsay approachedemployee Roger Lee Gully at the spindle sander near theoffice in the plant and told him that if the election wasvoted no that the employees would get a raise; that it hadbeen the practice in the past that they would get a raise inSeptember, but because of the election they could not giveit to the employees until the Union was voted down.Lindsay did not recall having such a conversation, butagreed that he could have talked to Gully on thatafternoon. I credit Gully.About an hour before the election commenced on June17 Lindsay and employee Higdon removed Respondent'santi-Teamsters campaign material from the bulletin board.I find no violation of the Act with respect to this conduct.ConclusionsThe issue here is the familiar one of an initial attempt bya union to organize an unrepresented plant. The employer,of course, under Section 8(c) of the Act and the firstamendment has a right to speak his mind on this subject,but he must refrain from impinging on the right of hisemployees to join or assist a union without coercion fromtheir employer. In striking a balance between thesesometimes conflicting rights the Board and the courts haveestablished recognizable guidelines for employer conductin the context of a nascent union organizational drive. Anemployer may decide to go out of business entirely even ifmotivated by union considerations,4but he cannot tell hisemployees that he will do so unless, improbably, it is aproven statement of fact.5He may make a prediction ofeconomic consequences due to unionization, but if he doeshe must exercise extraordinary care to avoid the implica-tion that he himself will make the prediction come true. "Ifthere is any implication that an employer may or may nottake action solely on his own initiative for reasonsunrelated to economic necessities and known only to him,the statement is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion, and as such without theprotection of the First Amendment." [Emphasis supplied.]6It is the responsibility of the Board to examine the specificstatements alleged to be unlawful and the context in whichthe statements were made. "The question is not only whatthe employer intended to imply, but also what theemployees could reasonably have inferred."7Any balanc-ing of rights must take into consideration the fact thatemployees are economically dependent on their employer2 Holdren testified he wasn't "sure" that the incident did not occur at aprior meeting. However, I credit the testimony of employees Luna andGully that the incident occurred at the meeting of June 16.3 Holdren testified that Tate said he would negotiate in good faith foranybody but that nobody was going to force him to make or sign contractsthat were not economically sound for the Company. Employees Luna andGully both testified that Tate had said he would not sign a contract. Lunasubsequently modified his testimony as indicated above. In view of myfindings below with respect to the letters of May 10 and June 11, which werewritten with the assistance of Tate, I find that Tate created the impression,which the employees received, that Respondent would not sign a contractand would be alert to hear intended implications in anemployer's statement that might be lost to others.8"Employees, whose jobs are at stake, are particularlysensitive to rumors of plant closure and any hint by theiremployer that the plant might close as a result ofunionization is viewed not as an honest prediction but as acoercive threat." [Emphasis supplied.]From the above, I conclude that the burden is on anemployer to see to it that his employees cannot reasonablyinfer from his statements and conduct during an organiza-tional campaign a threat of reprisal or promise of benefit.In such circumstances the employer acts at his peril. Hecannot walk between the raindrops. He cannot proclaimhis right to free speech while garnering at the same time thebenefit of his employees' induced concern that disasterwould befall them and their families if they voted for theUnion.In the instant case the employees could reasonably inferfrom the letters of May 10 and June 11 and the Tate speechof June 16 that it would be futile to vote for the TeamstersUnion, but that if they voted "No Union" Respondentwould make beneficial changes in wages, hours, andworking conditions.I find that the Respondent violated Section 8(a)(l) of theAct by the following conduct: (I) Telling employees in theMay 10 letter that Holdren would listen to an individualemployee, but that a union could "go jump" if it tried totell him what to do; that he would not negotiate exceptthrough an attorney who had "the legalpower to take awaywages or reduce pay, holidays and benefits," with theimplication that Respondent would not bargain in goodfaith, but would take legal steps through an attorney toreduce employees' wages and benefits if the Teamsters wonthe election. (2) Telling employees in the May 10 letter thatHoldren had a number of ideas for changes and asking fora year "to show what I can do" to make changes thatshould be made and telling the employees in the June 11letter that Holdren could go to bat for changes when themajority voted "No Union" and that if "things have notchanged to suit you" the employees could vote for a unionin a year, with the implication that Respondent wouldmake beneficial changes within a year if the employeesvoted against the Teamsters. (3) Asking employees in theMay 10 letter to try to get everyone to vote "No" to theTeamsters, and telling employees in the June II letter to dotheir best to see to it that the people with whom theyworked joined them in voting "No Union" and suggestingthat they do all they could to get everybody to vote "Noand Luna's modified testimony is a closer approximation of Tate's actualwords.4 Textile Workers Union v. Darlington Manufacturing Co., 380 U.S. 263,273-274 (1965).s N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618-619 (1969).6 Id at 618.7 N.LRB. v. Kaiser Agricultural Chemicals, 473 F.2d 374, 381 (C.A. 5,1973), and cases cited therein.8 Gissel Packing Co., supra, 617.9 Id. at 619-620.466 LEGGEIT AND PLATr, INC.Union," a solicitation of employees to solicit otheremployees to vote against the Union.'0(4) Asking eachemployee in the May 10 letter to tell Holdren that theemployee intended to vote "No," with the implication thateach employee should report to Holdren that he intendedto vote "No." (5) Telling employees in the June 11 letterthat production was low due to fighting; that the plantcould close for that reason; nevertheless "fight we will" ifthe majority voted for the Teamsters and the latter tried to"dictate" terms of employment, with the implication thatthe plant would close if the employees voted for theTeamsters. (6) Telling employees in the June 16 speech thatif they wanted benefits the better approach was to go toHoldren or someone in authority rather than have theTeamsters in the plant and illustrating Respondent's viewof bargaining with the Teamsters by seizing an employeeand saying, "Give me a cup of sugar, you son-of-a-bitch,"with the implication that employees had a better chance ofobtaining benefits without the presence of the Teamsters inthe plant. (7) Telling the employees in the June 16 speech,in effect, that Respondent would not sign a contract withthe Teamsters Union under present conditions, with theimplication that Respondent would not sign a contractwith the Teamsters. (8) Lindsay's statement to Gully at5:30 p.m. on June 16 that if the election was voted "No"the employees would get a raise, a promise of benefit.Upon the foregoing findings of fact and conclusions ofLaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER "The Respondent, Leggett and Platt, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening to refuse to bargain in good faith and totake legal steps through an attorney to reduce wages andbenefits if the Teamsters won the election.(b) Threatening that the plant would close if theemployees voted for the Teamsters.10 Civic Center Sports Inc., 206 NLRB 428, 434 (1973); Alberts, Inc., 213NLRB 686, 691 (1974)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Threatening not to sign a contract with the Teamstersunder present conditions.(d) Promising the employees that if they voted againstthe Teamsters Respondent would make beneficial changesin a year.(e) Promising employees a better chance of obtainingbenefits without the presence of the Teamsters in the plant.(f) Promising that the employees would receive a raise ifthe election were voted "No."(g) Interrogating employees as to how they intended tovote in the election by asking them to report to Respondentthat they intended to vote no.(h) Soliciting employees to solicit other employees tovote no in the election.(i) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Springfield, Missouri,copies of the attached notice marked "Appendix."12Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED in Case 17-RC-9774 thatthe Board sustain the Union's objection to the conduct ofthe Respondent affecting the results of the election of June17; that the election be set aside and, upon the Union'srequest, a new election be held, after severance of Case 17-RC-7994 from this consolidated proceeding.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading 'Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."467